Exhibit 10.1
Termination Agreement
by and among
Dynamic Applications Corp.
A company incorporated under the laws of Delaware having its principal office at
7,
Menachem Begin street, Ramat Gan, Israel 52521
("Dynamic" or the "Company")
And
Green Biofuels Holding Ltd,
A company registered at 17 Haetrog Street, Rosh Hayin, Israel
(“GBH”)
And
Shlomo Palas (I.D. no. 57313579)
Samual Keshet (I.D. no. 030164529)
Eliezer Weinberg (I.D. no. 065137408)
(collectively, the “Shareholders”)


Dated January 12, 2010


WITNESSETH


WHEREAS, the Company and GBH have entered into that certain Co-operation and
Partnership Agreement dated August 9, 2009 and into an amendment thereto, dated
November 5, 2009 (together, “the “Cooperation Agreement”); and


WHEREAS, the Company and the Shareholders have entered into that certain
Subscription Agreement dated August 9, 2009, as amended dated November 5, 2009
(together, the “Subscription Agreement”); and


WHEREAS, the Company and GBH, and the Company and the Shareholders have reached
an understanding that it is in their best interest that the Cooperation
Agreement and the Subscription Agreement (together, the “Agreements”) shall be
terminated, as set forth herein below;


NOW THEREFORE, in consideration of the mutual promises and undertakings of the
Parties contained in this agreement, and for other good and valuable
consideration, the receipt of which by each party is hereby acknowledged, it is
hereby agreed as follows:


1.
The Company and GBH hereby agree that as of the signing date of this Agreement
below (the "Effective Time") the Cooperation Agreement shall be terminated,
canceled and without force or effect, and that each of the Company and GBH shall
have no further liabilities or obligations thereunder.

 
1

--------------------------------------------------------------------------------



 
2.
The Company and each of the Shareholders hereby agree that as of the Effective
Time the Subscription Agreement, and the subscription for and issuance of common
stock of the Company contemplated thereby, shall be terminated, canceled and
without force or effect, the securities contemplated by the Subsciption
Agreement have not been and shall not be issued to any of the Shareholders and
that each of the Company and GBH shall have no further liabilities or
obligations to each other thereunder.



3.
Any and all rights, title and interest in, and any and all obligations and
liabilities of any nature arising out of or relating to the Carbon Credit
Project (as defined in the Cooperation Agreement) and arising out of or relating
to the Cooperation Agreement (collectively, the "Transferred Items")
contributed, conveyed, assigned, assumed, transferred or delivered from GBH to
the Company under such Cooperation Agreement, are hereby agreed as of the
Effective Time to be contributed, conveyed, assigned, assumed, transferred or
delivered from the Company to GBH.  The Company hereby consents to and GBH
agrees, acknowledges, assumes and consents to such Transferred Items.  Without
limiting the foregoing, the Transferred Items shall include any and all rights
or obligations signed by Dynamic concerning activities related to carbon credit,
including the contract signed with CDVT for PDD activities, dated September 4,
2009 and the Assignment Agreement dated 12, August 2009.



4.
Each of GBH and the Shareholders hereby agrees to indemnify, defend and hold
harmless the Company and its directors, officers and shareholders from any
damages, losses, liabilities, obligations, claims of any kind, interest or
expenses (including, without limitation, reasonable attorneys' fees) arising out
of or relating to the Transferred Items or the execution, delivery or
performance of this Termination Agreement. The Company hereby agrees to
indemnify, defend and hold harmless each of GBH and the Shareholders from any
damages, losses, liabilities, obligations, claims of any kind, interest or
expenses (including, without limitation, reasonable attorneys' fees)   directly
resulting from the sale of securities by the Company pursuant to the Cooperation
Agreement or resulting from the Company's activities prior to the date hereof,
related to the Transferred Items, that were done without the consent of GBH and
the Shareholders.. Without limiting the generality or effect of the foregoing,
the Company and each of GBH and the Shareholders hereby  as of the Effective
Time  waive any claim or cause of action (including without limitation any tort
claim or cause of action based upon, arising out of or related to any
representation or warranty or agreement made in connection with the Cooperation
Agreement or the Subscription Agreement), known and unknown, foreseen and
unforeseen, which such person or its affiliates may have against the other
parties hereto or their directors, officers or stockholders, at any point in
time, including without limitation under the common law or federal or state
securities laws, trade regulation laws or other laws (including any relating to
tax, environmental or employee matters), by reason of any of the Agreements, the
expenses incurred  by such person in connection with the Agreements  or the
performance thereof, the events giving rise to or subject matter of any of the
Agreements and the transactions contemplated thereby.



5.
Entire Agreement; Conflicts. This Termination Agreement sets forth the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and supersede all prior agreements, arrangements, and
understandings, whether written or oral, relating to the subject matter hereof.

 
2

--------------------------------------------------------------------------------



 
6.
Applicable Law. This Termination Agreement shall be governed by and construed
under the laws of the State of Israel without giving effect to rules of conflict
of laws and the parties hereto voluntarily, unconditionally and irrevocably
submit to the sole and exclusive jurisdiction of the appropriate courts of
competent jurisdiction of Tel-Aviv - Jaffa to the absolute exclusion of any
other court and any other jurisdiction.



7.
Mediation Preceding Arbitration. If a dispute arises out of or relates to this
Termination Agreement, and if the dispute cannot be settled through negotiation,
the parties agree first to try in good faith to settle the dispute by mediation
administered by a mutually agreed upon mediator. If the parties will not reach
an agreement regarding the identity of the mediator than the district court in
Tel Aviv shall have the authority to decide on the identity of the mediator. If
they do not reach such solution within a period of 60 days, then, upon notice by
either party to the other, all disputes, claims, questions, or differences shall
be finally settled by the appropriate courts of competent jurisdiction of
Tel-Aviv – Jaffa.

 


IN WITNESS WHEREOF, the parties have duly executed this Termination Agreement on
the date first above written and effective as of the date first written above.
 

DYNAMIC APPLICATIONS CORP.   GREEN BIOFUELS HOLDING LTD.                        
       
By: /s/ Ori Goore
  By:
 /s/ Shlomo Palas
 
Name: Ori Goore
  Name: Shlomo Palas       
Title: Chief Executive Officer
  Title: Director                  SHAREHOLDERS                  
/s/ Shlomo Palas      
   
 
 
Shlomo Palas
                 
/s/ Samuel Keshet     
   
 
 
Samuel Keshet
                  /s/ Eliezer Weinberg              Eliezer Weinberg        


3

--------------------------------------------------------------------------------


 